Appeal by defendant from two judgments of the Supreme Court, Kings County (Lombardo, J.), both rendered March 15,1982, convicting him of robbery in the first degree and attempted robbery in the second degree, upon his pleas of guilty, and imposing sentences. 11 Judgments affirmed. U The defendant did not raise his objections to the adequacy of the plea allocutions to the court of first instance and thus failed, as a matter of law, to preserve his claim for appellate review (see People v Pellegrino, 60 NY2d 636; People v Pascóle, 48 NY2d 997; People v McKenzie, 88 AD2d 646). H In any event, the absence of a complete factual recitation of the underlying facts does not require automatic reversal of the convictions as it appears from the record that the pleas were entered both knowingly and voluntarily, and with competent assistance of counsel (see People v Harris, 61 NY2d 9,16-17; People v Moore, 91 AD2d 1050). There is no indication that the guilty pleas were improvidently based, nor does defendant assert his innocence as to either conviction. These facts do not require reversal of the convictions in the interest of justice. Titone, J. P., O’Connor, Brown and Eiber, JJ., concur.